Citation Nr: 9901375	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
feet, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1948, from February 1949 to January 1953, and from 
May 1954 to July 1967.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an October 1995 RO decision that denied an 
increase in a 10 percent rating for dermatophytosis of the 
feet.  This is the only issue properly on appeal at this 
time.

In August 1998, the RO denied a number of other claims by the 
veteran.  In December 1998, the Board received, directly from 
the veteran, a packet of correspondence and records 
pertaining to matters unrelated to the present appeal.  It 
appears the veteran may be attempting to file a notice of 
disagreement with the ROs August 1998 decision on other 
issues, and/or he may be attempting to file for other 
benefits.  Such issues are not before the Board at this time, 
and they are referred to the RO for appropriate action.


FINDING OF FACT

The veterans service-connected dermatophytosis of the feet 
(a fungal infection) is manifested by areas of mild scaling 
and maceration of parts of the soles of the feet and toe web 
spaces, and fungal involvement of some of the toenails; the 
condition does not result in constant exudation or itching, 
extensive lesions, or marked disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
dermatophytosis of the feet have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.118, Codes 7806, 
7813 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1946 to 
December 1948, from February 1949 to January 1953, and from 
May 1954 to July 1967.

In February 1968 the RO granted service connection for 
dermatophytosis of the feet based on isolated findings of a 
skin condition of the feet in service, and a January 1968 VA 
examination which showed a few scattered areas of minimal 
exfoliation of the skin of the plantar aspect of both feet.  
(The VA examiner noted this probably represented a fungal 
condition under full control.)  The dermatophytosis of the 
feet was rated noncompensable.

In a July 1991 decision, the Board found the veterans skin 
disorder produced scaly lesions involving both the soles and 
the web spaces between the toes, that there were findings of 
discoloration and separation of the toes from the nail beds.  
The Board increased the rating for the service-connected 
dermatophytosis of the feet to 10 percent.  

The veteran filed a claim for an increased rating for his 
service-connected dermatophytosis of the feet in February 
1995.

VA outpatient treatment records show the veteran was treated 
for a variety of medical conditions from December 1991 to 
June 1996.  He was treated for various skin problems 
including tinea pedis (i.e, the service-connected 
dermatophytosis).  He was also treated for a number of non-
service-connected skin problems, such as stasis dermatitis of 
the lower extremities (he is under treatment for 
cardiovascular disease).

The veteran testified at a hearing at the RO in June 1996.  
He said he went to the VA medical center (VAMC) for the skin 
condition of his feet roughly every 6 months.  He related 
that he used an ointment and soaked his feet regularly.

On a July 1996 VA skin examination, the veteran reported foot 
pain.  There was erythema with hyperkeratosis over the soles 
of both feet.  The toenails were thickened and yellow.  There 
was pain to palpation over the left heel.  There were mild 
eczematous changes over both lower ankles.  The diagnoses 
included tinea pedis, onychomycosis, and seborrheic 
dermatitis.  The examiner that a possible bone spur or 
tendonitis appeared to be a new problem.  

VA outpatient treatment records from October 1996 to August 
1997 show the veteran was treated for a variety of medical 
conditions.  As to skin conditions, there was periodic 
treatment of the service-connected fungal disorder of the 
feet, as well as periodic treatment for non-service-connected 
conditions such as the stasis dermatitis of the lower 
extremities.  

On an August 1997 VA skin examination, the veteran reported 
he would have reddish vesicular lesions on his feet during 
the winter.  He reported this condition would also spread to 
his hands.  He claimed he used all kinds of medications that 
did not help.  No clinical findings were reported.  The 
diagnoses were dermatophytosis of both feet with 
onychomycosis of the nails, and hammertoes.

On a June 1998 VA skin examination, there was a 3 by 4 cm 
area of fine scaling over the right heel.  There was mild 
scaling and maceration of the web spaces.  Six out of ten 
toes had onychomycosis, and subungual debris.  The diagnosis 
was tinea pedis and onychomycosis of several toenails.  Color 
photographs of the veterans feet are included with the 
examination report.

II.  Analysis

The veterans claim for an increase in a 10 percent rating 
for dermatophytosis is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VAs duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Dermatophytosis (a fungal infection of the feet) is to be 
rated as eczema.  A noncompensable evaluation is in order for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area.  A 10 
percent evaluation is in order for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813.

The veterans only service-connected skin disorder is the 
fungal infection of his feet.  Impairment from non-service-
connected skin or other disorders may not be considered in 
rating the dermatophytosis.  38 C.F.R. § 4.14.  The multiple 
examinations and outpatient records from recent years show 
the fungal disorder of the feet has required routine 
treatment for episodic flare-ups, and when active it is 
manifested by areas of mild scaling and maceration of areas 
of the soles of the feet and toe web spaces ( tinea pedis), 
as well as fungal involvement of some of the toenails 
(onychomycosis).  The condition does not involve an exposed 
surface.  The evidence does not show constant exudation or 
itching, nor extensive lesions, and the evidence (including 
photographs) does not indicate marked disfigurement.  In the 
judgment of the Board, the dermatophytosis more nearly 
approximates the criteria for the current 10 percent rating, 
than the criteria for the next higher rating of 30 percent, 
and thus the lower rating of 10 percent is to be assigned.  
38 C.F.R. § 4.7.

As the preponderance of the evidence is against the veterans 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating in excess of 10 percent for service-
connected dermatophytosis of the feet must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).




ORDER

An increased rating for service-connected dermatophytosis of 
the feet is denied.


		
	L. W.TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
